DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Election/Restriction requirement in the previous office action mailed on 11/26/2021 has been reconsidered and withdrawn in view of the newly amended claim limitations.  Examiner notes that Inventions I and II identified in the previous office action are no longer independent and distinct in view of the newly amended claim limitations.  Therefore, claims 13-20, previously withdrawn resulting from an election by original presentation, are no longer withdrawn and will be examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Kim (U.S. 2017/0309843) and Yasumatsu (U.S. 2012/0242610).

Regarding claim 1, Sano discloses a display device (DSP, Fig. 2; page 2, para [0036]), comprising:
	a first polymer substrate (SUB1 comprising 10, Fig. 2; page 2, para [0037]);
	a second polymer substrate (SUB2 comprising 30, Fig. 2; page 3, para [0041, 0046]) disposed opposite to the first polymer substrate (SUB1 comprising 10, Fig. 2); and
	a liquid crystal layer (liquid crystal layer of PNL, Fig. 2; page 10, para [0150]) disposed between the first polymer substrate (SUB1 comprising 10, Fig. 2) and the second polymer substrate (SUB2 comprising 30, Fig. 2);
	wherein the first polymer substrate (SUB1 comprising 10, Fig. 2) has a first thickness (such as thickness of 10, Fig. 2), the second polymer substrate (SUB2 comprising 30, Fig. 2) has a second thickness (such as thickness of 30, Fig. 2), and the first thickness (such as thickness of 10, Fig. 2) is greater than the second thickness (such as thickness of 30, Fig. 2).

Sano does not expressly disclose a neutral plane located between the liquid crystal layer (liquid crystal layer of PNL, Fig. 2) and the first polymer substrate (SUB1 comprising 10, Fig. 2) or located in the first polymer substrate (SUB1 comprising 10, Fig. 2), wherein a stress on the display device (DSP, Fig. 2) located on the neutral plane is equal to 0 when the display device is bent.  However, Kim discloses a display device (100, Fig. 5; page 2, para [0060]) comprising a neutral plane (NP, Fig. 5; page 4, para [0086]) that can be positioned in different layers in the display device (100, Fig. 5), wherein a stress on the display device located on the neutral plane is equal to 0 when the display device is bent (page 4, para [0086]) in order to provide a neutral plane in the display device that has a 0 net stress when the display device is bent.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the display device (Sano: DSP, Fig. 2) of Sano with the neutral plane (Kim: NP, Fig. 5) of Kim such that the neutral plane (Kim: NP, Fig. 5) is located in the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2; Kim: page 4, para [0086]; page 1, para [0014]), wherein a stress on the display device (Sano: DSP, Fig. 2) located on the neutral plane (Kim: NP, Fig. 5) is equal to 0 (Kim: page 4, para [0086]) when the display device (Sano: DSP, Fig. 2; Kim: 100, Fig. 5) is bent in order to obtain the benefits of minimizing the stress on electronic components in the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) when the display device (Sano: DSP, Fig. 2) is bent as evidenced by Kim (Fig. 5; page 4, para [0086]).

Sano does not expressly disclose wherein the first thickness (thickness of 10, Fig. 2) and the second thickness (thickness of 30, Fig. 2) conform to a formula: 0<(x1-x2)/x1≤0.9, where x1 is the first thickness, and x2 is the second thickness.  However, Sano discloses wherein the first thickness (thickness of 10, Fig. 2) is greater than the second thickness (thickness of 30, Fig. 2).  Furthermore, Yasumatsu discloses a display device (1, Fig. 2; page 3, para [0042]) comprising a first polymer substrate (21, Fig. 2; page 3, para [0045]) and a second polymer substrate (31, Fig. 2; page 3, para [0048]), wherein the first polymer substrate (21, Fig. 2) and the second polymer substrate (31, Fig. 2) can each be set to have a thickness of 8 um to 20 um (page 3, para [0045, 0048]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first thickness (Sano: thickness of 10, Fig. 2) of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) of Sano to have a thickness of 20 um (Yasumatsu: 21, Fig. 2; page 3, para [0045]) and to configure the second thickness (Sano: thickness of 30, Fig. 2) of the second polymer substrate (Sano: SUB2 comprising 30, Fig. 2) to have a thickness of 8 um (Yasumatsu: 31, Fig. 2; page 3, para [0048]), since the first thickness (Sano: thickness of 10, Fig. 2) is greater than the second thickness (Sano: thickness of 30, Fig. 2), such that the first thickness (Sano: thickness of 10, Fig. 2) and the second thickness (Sano: thickness of 30, Fig. 2) conform to a formula: 0<(x1-x2)/x1≤0.9, where x1 is the first thickness, and x2 is the second thickness (Sano: since x1=20 um and x2= 8 um conforms to the formula 0<(x1-x2)/x1≤0.9; 0<(20-8)/20≤0.9; 0<0.6≤0.9) in order to obtain the benefits of configuring the first and second polymer substrates (Sano: SUB1 comprising 10 and SUB2 comprising 30, Fig. 2) to be durable and provide sufficient support for the display device (Sano: DSP, Fig. 2) as taught by Yasumatsu (page 3, para [0045, 0048]).

Regarding claim 2, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations above and further discloses a plurality of thin-film transistors (Sano: SW, Fig. 2; page 2, para [0037-0038]) disposed on a surface of the first polymer substrate (Sano: upper surface of 10 of the first polymer substrate SUB1 comprising 10, Fig. 2) facing the liquid crystal layer (Sano: liquid crystal layer of PNL between SUB1 and SUB2, Fig. 2; page 10, para [0150]).

Regarding claim 3, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations above and further discloses wherein the first thickness (Sano: first thickness x1=8 um of the first polymer substrate 10, Fig. 2) is greater than or equal to 5 um and less than or equal to 45 um.

Regarding claim 4, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations above and further discloses wherein the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) comprises a plurality of protrusion elements (Sano: WD, Fig. 2; page 3, para [0041]), and the plurality of protrusion elements (Sano: WD, Fig. 2; page 3, para [0041]) are disposed under a top surface (Sano: top surface of 14, Fig. 2; page 3, para [0041]) of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2).
Regarding claim 5, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations above and further discloses wherein the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) further comprises a plurality of protrusion portions (Sano: 4, Fig. 2; page 3, para [0042]) respectively corresponding to one of the plurality of protrusion elements (Sano: WD, Fig. 2), and the plurality of protrusion portions (Sano: 4, Fig. 2) protrude from the top surface (Sano: top surface of 14, Fig. 2) of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2), and the display device comprises a metal pattern layer (Sano: PE, Fig. 2; page 3, para [0045]) crossing one of the plurality of protrusion portions (Sano: 4, Fig. 2).

Regarding claim 6, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations above and further discloses wherein a thickness of the metal pattern layer (Sano: such as the distance between lower surface of the metal pattern layer PE contacting WD and upper surface of the metal pattern layer PE, Fig. 2) is greater than a height of the one of the plurality of protrusion portions (Sano: height of 4, Fig. 2).

Regarding claim 7, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations above and further discloses an inorganic layer (Sano: 12, Fig. 2; page 3, para [0040]) disposed on the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2), wherein the inorganic layer (Sano: 12, Fig. 2) comprising a protrusion portion (Sano: protrusion portion of 12 overlapping WG, Fig. 2), a width of the protrusion portion (Sano: such as horizontal width of portion of 12 between WS and WD, Fig. 2) is less than a width of one of the plurality of protrusion elements (Sano: horizontal width of WD, Fig. 2), and a height of the protrusion portion is less than a height of the one of the plurality of protrusion elements (Sano: height of the protrusion portion of 12 overlapping WG is less than a height of the one of the protrusion elements WD, Fig. 2).

Regarding claim 10, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations above and further discloses wherein the display device (Sano: DSP, Fig. 2) has a neutral plane (Sano: upper horizontal surface of 13, Fig. 2), and a distance between the neutral plane (Sano: upper horizontal surface of 13, Fig. 2) and the first polymer substrate (Sano: upper surface of 10 of SUB1, Fig. 2) is less than a distance between the neutral plane (Sano: upper horizontal surface of 13, Fig. 2) and the second polymer substrate (Sano: bottom surface of 30 of SUB2, Fig. 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Kim (U.S. 2017/0309843) and Yasumatsu (U.S. 2012/0242610) as applied to claim 2 above and further in view of Liu et al. (U.S. 2017/0373264).

Regarding claim 8, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations of claim 2 above but does not expressly disclose a stress buffer layer disposed between the plurality of thin-film transistors (Sano: SW, Fig. 2) and the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2).  However, Liu discloses a first substrate (400a, Fig. 10; page 5, para [0065]) of a display device (page 1, para [0002]) comprising a stress buffer layer (418, Fig. 10; page 5, para [0067]) disposed between a plurality of thin-film transistors (422, Fig. 10; page 5, para [0067]) and the first substrate (400a, Fig. 10) in order to provide a buffer insulating layer between the plurality of thin film transistors and the first substrate.
Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the stress buffer layer (Liu: 418, Fig. 10) of Liu in the display device (Sano: DSP, Fig. 2) of Sano as modified by Kim and Yasumatsu such that the stress buffer layer (Liu: 418, Fig. 10) is disposed between the plurality of thin-film transistors (Sano: SW, Fig. 2) and the first polymer substrate (Sano: such as portion 10 of SUB1, Fig. 2) in order to obtain the benefits of providing a buffer insulating layer between the plurality of thin film transistors and the first substrate as evidenced by Liu (Fig. 10; page 5, para [0067]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Kim (U.S. 2017/0309843) and Yasumatsu (U.S. 2012/0242610) as applied to claim 2 above and further in view of Sakaigawa et al. (U.S. 6,118,512).

Regarding claim 9, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations above and further discloses an inorganic insulating layer (Sano: 13, Fig. 2; page 3, para [0040]) disposed between the plurality of thin film transistors (Sano: such as portion WD of SW, Fig. 2) and the first polymer substrate (Sano: such as portion 10 of SUB1, Fig. 2) but does not expressly disclose that the inorganic insulating layer (Sano: 13, Fig. 2) is a transparent photoresist layer.  However, Sakaigawa discloses a display device (Fig. 1; col 6, lines 17-19) comprising a transparent inorganic insulating layer (3, Fig. 1; col 6, lines 35-41) that can be formed of various art recognized equivalent materials such as inorganic materials of silicon dioxide or organic materials such as a photoresist resin (col 6, lines 35-41).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the inorganic insulating layer (Sano: 13, Fig. 2) of Sano as modified by Kim and Yasumatsu from the art recognized equivalent transparent insulating material of the photoresist resin (Sakaigawa: col 6, lines 35-41) of Sakaigawa in order to obtain the benefits of forming a transparent photoresist layer (Sano: 13, Fig. 2) from an art recognized equivalent transparent photoresist resin disposed between the plurality of thin film transistors (Sano: such as portion WD of SW, Fig. 2) and the first polymer substrate (Sano: such as portion 10 of SUB1, Fig. 2) as taught by Sakaigawa (col 6, lines 35-41).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Kim (U.S. 2017/0309843) and Yasumatsu (U.S. 2012/0242610) as applied to claim 2 above and further in view of Okazaki et al. (U.S. 2012/0069282).

Regarding claim 12, Sano as modified by Kim and Yasumatsu discloses a display device with all the limitations above but does not expressly disclose wherein the display device (Sano: DSP, Fig. 2) further comprises a first phase retardation film disposed on a side of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) opposite to the plurality of thin film transistors (Sano: SW, Fig. 2), a phase retardation value of the first polymer substrate in an in-plane direction is 0, and a phase retardation value of the first polymer substrate in a film thickness direction is less than or equal to 300nm.  However, Okazaki discloses a display device (100, Fig. 1; page 5, para [0100]) comprising a first phase retardation film (negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) disposed on a side of a first substrate opposite to a plurality of thin-film transistors (such as bottom side of 1, Fig. 1), a phase retardation value of the first substrate (1, Fig. 1) in an in-plane direction is 0 (page 8, para [0134]), and a phase retardation value of the first substrate (1, Fig. 1) in a film thickness direction is less than or equal to 300nm (such as 270nm; page 8, para [0134]) in order to provide a retardation film having a desirable optical compensating effect.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the display device (Sano: DSP, Fig. 2) of Sano as modified by Kim and Yasumatsu with the first phase retardation film (Okazaki: negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) of Okazaki such that the first phase retardation film (Okazaki: negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) is disposed on a side of the first polymer substrate (Sano: bottom side of 10 of SUB1, Fig. 2) opposite to the plurality of thin film transistors (Sano: SW, Fig. 2) and a phase retardation value of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 12) in an in-plane direction is 0 (Okazaki: negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) and a phase retardation value of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) in a film thickness direction is less than or equal to 300nm (Okazaki: such as 270nm retardation value in thickness direction of negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) in order to obtain the benefits of providing a retardation film having a desirable optical compensating effect as evidenced by Okazaki (Fig. 1; page 8, para [0134]).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Kim (U.S. 2017/0309843).

Regarding claim 13, Sano discloses a bendable display device (DSP, Fig. 2; page 1, para [0026]; page 2, para [0036]), comprising:
	a component substrate (SUB1, Fig. 2; page 2, para [0032]) comprising a polymer substrate (10, Fig. 2; page 2, para [0037]) and a component layer (layer of SW, Fig. 2; page 2, para [0038]),
	wherein the component layer (layer of SW, Fig. 2) is disposed on the polymer substrate (10, Fig. 2).
	
Sano does not expressly disclose a neutral plane located adjacent to the component substrate (SUB1, Fig. 2) or located in the component substrate (SUB1, Fig. 2), wherein a stress on the bendable display device (DSP, Fig. 2) located on the neutral plane is equal to 0 when the bendable display device is bent.  However, Kim discloses a display device (100, Fig. 5; page 2, para [0060]) comprising a neutral plane (NP, Fig. 5; page 4, para [0086]) that can be positioned in different layers in the display device (100, Fig. 5), wherein a stress on the display device located on the neutral plane is equal to 0 when the display device is bent (page 4, para [0086]) in order to provide a neutral plane in the display device that has a 0 net stress when the display device is bent.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the bendable display device (Sano: DSP, Fig. 2) of Sano with the neutral plane (Kim: NP, Fig. 5) of Kim such that the neutral plane (Kim: NP, Fig. 5) is located in the component substrate (Sano: SUB1, Fig. 2; Kim: page 4, para [0086]; page 1, para [0014]), wherein a stress on the bendable display device (Sano: DSP, Fig. 2) located on the neutral plane (Kim: NP, Fig. 5) is equal to 0 (Kim: page 4, para [0086]) when the bendable display device (Sano: DSP, Fig. 2; Kim: 100, Fig. 5) is bent in order to obtain the benefits of minimizing the stress on the component layer (Sano: layer of SW, Fig. 2) in the component substrate (Sano: SUB1, Fig. 2) when the display device (Sano: DSP, Fig. 2) is bent as evidenced by Kim (Fig. 5; page 4, para [0086]).

Regarding claim 14, Sano as modified by Kim discloses a bendable display device with all the limitations of claim 13 above and further discloses wherein the component layer (Sano: layer of SW, Fig. 2) comprises a plurality of thin-film transistors (Sano: SW, Fig. 2; page 2, para [0038-0039]; page 3, para [0041]).

Regarding claim 15, Sano as modified by Kim discloses a bendable display device with all the limitations of claim 13 above and further discloses wherein the polymer substrate (Sano: 10, Fig. 2) has a thickness (Sano: W1, Fig. 3; page 4, para [0058]) greater than or equal to 5um and less than or equal to 45um, such as 10um (Sano: W1, Fig. 3; page 4, para [0058]).

Claim 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Ma (U.S. 2016/0291425) and Kim (U.S. 2017/0309843).

Regarding claim 16, Sano discloses a bendable display device (DSP, Fig. 2; page 1, para [0026]; page 2, para [0036]), comprising:
	a component substrate (SUB2, Fig. 2; page 2, para [0032]) comprising a polymer substrate (30, Fig. 2; page 3, para [0046]) and a component layer (220, Fig. 2; page 3, para [0046]),
	wherein the component layer (220, Fig. 2) is disposed on the polymer substrate (30, Fig. 2),	
	wherein the component layer (220, Fig. 2) comprises a color filter layer (CF, Fig. 2; page 3, para [0047]), and the display device (DSP, Fig. 2) further comprises:
	another component substrate (SUB1, Fig. 2; page 2, para [0032]) disposed opposite to the component substrate (SUB2, Fig. 2), the another component substrate (SUB1, Fig. 2) comprising another polymer substrate (10, Fig. 2; page 2, para [0037]) and a plurality of thin-film transistors (SW, Fig. 2; page 2, para [0038-0039]; page 3, para [0041]), and the plurality of thin-film transistors (SW, Fig. 2) being disposed on the another polymer substrate (10, Fig. 2); and
	a liquid crystal layer (liquid crystal layer of PNL, Fig. 2; page 10, para [0150]) disposed between the component substrates (SUB1 and SUB2, Fig. 2),
	wherein the another polymer substrate (10, Fig. 2) has a first thickness (such as thickness W2 of 10, Fig. 3; page 4, para [0058]), the polymer substrate (30, Fig. 3) has a second thickness (such as thickness of 30, Fig. 3), and the second thickness (such as thickness 30, Fig. 3) is greater than the first thickness (such as thickness of W2 of 10, Fig. 3).

Sano does not expressly disclose that the component layer (Sano: 220, Fig. 2) comprises a black matrix.  However, Ma discloses a display device (Fig. 3; page 1, para [0013]) comprising a component layer (combination of: CF and BM, Fig. 3; page 4, para [0044]) that comprises a black matrix (BM, Fig. 3; page 4, para [0044]) and a color filter layer (CF, Fig. 3; page 4, para [0044]) in order to define a plurality of pixel regions (page 4, para [0044]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the component layer (Sano: 220, Fig. 2) of Sano with the black matrix (Ma: BM, Fig. 3) of Ma in order to obtain the benefits of defining a plurality of pixel regions (Sano: PX, Fig. 1; page 2, para [0033]) as taught by Ma (page 4, para [0044]).
	
Sano does not expressly disclose a neutral plane located adjacent to the component substrate (SUB2, Fig. 2) or located in the component substrate (SUB2, Fig. 2), wherein a stress on the bendable display device (DSP, Fig. 2) located on the neutral plane is equal to 0 when the bendable display device is bent.  However, Kim discloses a display device (100, Fig. 5; page 2, para [0060]) comprising a neutral plane (NP, Fig. 5; page 4, para [0086]) that can be positioned in different layers in the display device (100, Fig. 5), wherein a stress on the display device located on the neutral plane is equal to 0 when the display device is bent (page 4, para [0086]) in order to provide a neutral plane in the display device that has a 0 net stress when the display device is bent.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the bendable display device (Sano: DSP, Fig. 2) of Sano with the neutral plane (Kim: NP, Fig. 5) of Kim such that the neutral plane (Kim: NP, Fig. 5) is located in the component substrate (Sano: SUB2, Fig. 2; Kim: page 4, para [0086]; page 1, para [0014]), wherein a stress on the bendable display device (Sano: DSP, Fig. 2) located on the neutral plane (Kim: NP, Fig. 5) is equal to 0 (Kim: page 4, para [0086]) when the bendable display device (Sano: DSP, Fig. 2; Kim: 100, Fig. 5) is bent in order to obtain the benefits of minimizing the stress on the component layer (Sano: 220, Fig. 2) in the component substrate (Sano: SUB2, Fig. 2) when the display device (Sano: DSP, Fig. 2) is bent as evidenced by Kim (Fig. 5; page 4, para [0086]).

Regarding claim 18, Sano as modified by Ma and Kim discloses a bendable display device with all the limitations of claim 16 above and further discloses wherein a distance between the neutral plane (Kim: NP, Fig. 5) and the polymer substrate (Sano: 30, Fig. 2) is less than a distance between the neutral plane (Kim: NP, Fig. 5) and the another polymer substrate (Sano: 10, Fig. 2) since the neutral plane (Kim: NP, Fig. 5) is located in the component substrate (Sano: SUB2, Fig. 2).

Regarding claim 19, Sano as modified by Ma and Kim discloses a bendable display device with all the limitations of claim 16 above and further discloses wherein the polymer substrate (Sano: 30, Fig. 2) comprises a plurality of protrusion elements (Sano: portions of 41 protruding towards 4, Fig. 2), and the plurality of protrusion elements (Sano: portions of 41 protruding towards 4, Fig. 2) are disposed on a surface of the polymer substrate (Sano: such as a bottom surface of the polymer substrate 30, Fig. 2).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Ma (U.S. 2016/0291425) and Kim (U.S. 2017/0309843) as applied to claim 16 above and further in view of Yasumatsu (U.S. 2012/0242610).

Regarding claim 17, Sano as modified by Ma and Kim discloses a bendable display device with all the limitations of claim 16 above but does not expressly disclose wherein the first thickness (Sano: thickness of W2 of 10, Fig. 3) and the second thickness (Sano: thickness of 30, Fig. 3) conform to a formula: 0<(x2-x1)/x2≤0.9, where x1 is the first thickness, and x2 is the second thickness.  

However, Sano discloses wherein the first thickness (Sano: thickness of W2 of 10, Fig. 3) can be 1um or less (Sano: thickness of W2 of 10, Fig. 3; page 4, para [0058]) and is less than the second thickness (Sano: thickness of 30, Fig. 2).  Furthermore, Yasumatsu discloses a display device (1, Fig. 2; page 3, para [0042]) comprising a first polymer substrate (21, Fig. 2; page 3, para [0045]) and a second polymer substrate (31, Fig. 2; page 3, para [0048]), wherein the second polymer substrate (31, Fig. 2) can be set to have a thickness of 8 um to 20 um (page 3, para [0045, 0048]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the second thickness (Sano: thickness of 30, Fig. 3) of the polymer substrate (Sano: SUB2, Fig. 3) of Sano as modified by Ma and Kim to have a thickness of 10 um (Yasumatsu: 31, Fig. 2; page 3, para [0045, 0048]) and to configure the first thickness (Sano: thickness of W2 of 10, Fig. 3) of the another polymer substrate (Sano: 10, Fig. 3) to have a thickness of 1 um (Sano: page 4, para [0058]), such that the first thickness (Sano: thickness of W2 of 10, Fig. 3) and the second thickness (Sano: thickness of 30, Fig. 2) conform to a formula: 0<(x2-x1)/x2≤0.9, where x1 is the first thickness, and x2 is the second thickness (Sano: since x1=1 um and x2= 10 um conforms to the formula 0<(x2-x1)/x2≤0.9; 0<(10-1)/10≤0.9; 0<0.9≤0.9) in order to obtain the benefits of configuring the polymer substrate (Sano: 30, Fig. 3) to be durable and provide sufficient support for the display device (Sano: DSP, Fig. 2) as taught by Yasumatsu (page 3, para [0045, 0048]).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the bendable display device of claim 20 having all the combination features including wherein the polymer substrate further comprises a plurality of protrusion portions respectively corresponding to one of the plurality of protrusion elements, and the plurality of protrusion portions protrude from a bottom surface of the polymer substrate.

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.

Regarding claim 1, Examiner notes that  the previously cited prior art references of Sano et al. (U.S. 2017/0257939) and Yasumatsu (U.S. 2012/0242610) in view of the newly cited prior art reference of Kim (U.S. 2017/0309843) discloses all the recited limitations as presented in the new grounds of rejection above.  In particular, Kim discloses a display device (100, Fig. 5; page 2, para [0060]) comprising a neutral plane (NP, Fig. 5; page 4, para [0086]) that can be positioned in different layers in the display device (100, Fig. 5), wherein a stress on the display device located on the neutral plane is equal to 0 when the display device is bent (page 4, para [0086]).

Regarding claims 5-6, Applicant argues that the positive electrode PE shown in Fig. 2 of Sano is formed of a transparent conductive material, which is different from metal.  Therefore, a person skilled in the art would not consider regarding the positive electrode PE of Sano as the metal pattern layer of the claimed invention.  However, Examiner disagrees with Applicant’s arguments and notes that Sano discloses that the positive electrode (PE, Fig. 2) is a “metal pattern layer” since it is formed of a conductive metal oxide material such as indium tin oxide (ITO) or indium zinc oxide (IZO).  Examiner notes that transparent conductive materials such as indium tin oxide (ITO) or indium zinc oxide (IZO) are well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention as conductive metal oxide materials.  For example, the pertinent prior art of Choi et al. (U.S. 2017/0179164) not being relied upon in the current rejection discloses that indium tin oxide (ITO) or indium zinc oxide (IZO) is a transparent conductive material formed of a “transparent conductive metal oxide” (page 8, para [0140]).  Therefore, Examiner notes that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that indium tin oxide (ITO) or indium zinc oxide (IZO) is a “metal pattern layer.”  Therefore, the rejection is maintained.

Regarding claim 7, Applicant argues that if the first substrate SUB1 (Fig. 2) of Sano is regarded as the first polymer substrate of the claimed invention, the second insulating layer 12 would not be disposed on the first substrate SUB1, so that Sano fails to disclose the limitation of “the inorganic layer on the first polymer substrate.”  However, Examiner disagrees with Applicant’s arguments and notes that Sano discloses that the first substrate (SUB1, Fig. 2) includes multiple layers and electrical components that are included in the first substrate (SUB1, Fig. 2).  Therefore, any of the individual layers and electrical components that are included in the first substrate (SUB1, Fig. 2) are also necessarily “on the first substrate.”  For example, the inorganic insulating layer (12, Fig. 2) of Sano is clearly “on” the first substrate (SUB1, Fig. 2) since the inorganic insulating layer (12, Fig. 2) is at least “on” the first insulating layer (10, Fig. 2) of Sano that is included in the first substrate (SUB1, Fig. 2).  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871